Title: From John Adams to Wilkes Allen, 16 October 1820
From: Adams, John
To: Allen, Wilkes



dear Sir.
Montezillo October 16th. 1820

I thank you for your obliging favour of October 1st. In my former letter I forgot to mention that Mr Marsh had by Miss Fisk another Son whose name was Danil—an Eminent Shop keeper, and a worthy Deacon, in one of the Churches in Boston—and he had a Son Educated at College and became a preacher—but I believe died early
 Mr Fisk of Braintree who had a Son—who removed and Settled in Salem—had a Son who was a General in the Militia, and a renouned and valourous Sea Captain—In answer to your question relative to Governor Adams of Boston—who was the Son of I can inform you that he was the Son of Samuel Adams of Boston—who was the Son of John Adams of Boston—who was Born in Braintree—The Son of Joseph Adams Senior of Braintree Great Grand Father both to the Governor, and your humble Servant—And who was the Son of Henry Adams—who lies buried in the Congregational Church yd in Quincy with a ruff Quincy North Common Stone at his head—and another at his feet—with a hollow swan drilled into the front of the head stone—in which was probably a Slate with some inscription on it—As the great Philosopher Rumford bore the same Name of Thompson—I am curious to know wheather he originated from this Town—
I am Sir, your obliged, and obedient / humble Servant 
John Adams